Case 1:20-mc-00212-AJN Document 31-17 Filed 06/26/20 Page 1 of 5




              Exhibit 17
                                            Case 1:20-mc-00212-AJN Document 31-17 Filed 06/26/20 Page 2 of 5
Discover Thomson Reuters                                                                                              Directory of sites   Login   Contact   Support


                                                                  Business   Markets   World   Politics   TV   More




 BUSINESS NEWS             MAY 22, 2020 / 6:02 PM / A MONTH AGO




 Steinmetz's BSGR seeks to reopen $1.25 billion Guinea ruling
 Zandi Shabalala, Helen Reid                                                                                                      3 MIN READ




 LONDON/JOHANNESBURG (Reuters) - Billionaire Beny Steinmetz’s BSG Resources Ltd (BSGR) is seeking to reopen an
 arbitration case that ordered it to pay $1.25 billion to Brazilian minder Vale SA over an abandoned mining joint venture in
 Guinea.
                                       Case 1:20-mc-00212-AJN Document 31-17 Filed 06/26/20 Page 3 of 5




FILE PHOTO: The headquarters of of mining company Vale SA is pictured, after the collapse of a tailings dam in an iron mine in
Brumadinho in Brazil, in St-Prex, Switzerland January 30, 2019. REUTERS/Denis Balibouse



BSGR has ﬁled documents, seen by Reuters, with a U.S. court which it said shows that Vale was aware of potential bribery or
“red ﬂags” when the companies partnered to develop Simandou, one of the world’s biggest iron ore deposits containing
billions of tonnes of the steelmaking ingredient.

The companies are locked in a long-running legal dispute over the joint venture, which was created in 2010 but has since
been abandoned. Simandou remains undeveloped.
                           Case 1:20-mc-00212-AJN Document 31-17 Filed 06/26/20 Page 4 of 5
“The Vale Board should assume full responsibility for their misconduct, publicly clear BSGR of all wrong doing and
compensate fully for the commercial value of the loss to BSGR, which could run into billions of dollars,” Steinmetz said in an
emailed statement.


ADVERTISEMENT




Vale has accused BSGR of fraudulently inducing it to buy a 51 percent stake in the joint venture to develop the mine, a
concession later by the Guinean government in 2014 after it said it had evidence BSGR obtained the rights through
corruption.

Vale on Friday denied BSGR’s accusation, saying it was conﬁdent that any court or tribunal would ﬁnd it in the right.

“Vale is conﬁdent that the eﬀort will continue to be rejected by any court or tribunal considering the full record of Vale’s
extensive diligence eﬀorts and the extraordinary means that Steinmetz undertook to conceal his fraud from Vale,” the
Brazilian company said in a statement.
                                  Case 1:20-mc-00212-AJN Document 31-17 Filed 06/26/20 Page 5 of 5
Guinea’s President Alpha Conde at the time said Vale was not involved in, or aware of, the corruption.


ADVERTISEMENT




BSGR, which went into administration in 2018, has denied any wrongdoing in obtaining the Simandou rights. It walked away
from the project last year as part of a settlement with Guinea’s government in which both parties agreed to drop outstanding
legal action.

Vale ﬁled a U.S. lawsuit in April 2019 to force BSGR to pay it about $1.25 billion, as mandated by a London arbitrator in the
dispute, plus interest and expenses, amounting to a total of more than $2 billion.

The lawsuit is still active.


Reporting by Helen Reid in Johannesburg and Zandi Shabalala in London; Additional reporting by Marta Nogueira in Rio de Janeiro; Editing by Alistair Bell
Our Standards: The Thomson Reuters Trust Principles.
